UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8483


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

THERESA JANE HEAD,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.   James P. Jones, Chief
District Judge.    (2:05-cr-00026-jpj-mfu-1; 2:08-cv-80053-jpj-
mfu)


Submitted:    February 19, 2009            Decided:   February 27, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theresa Jane Head, Appellant Pro Se. Zachary T. Lee, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Theresa Jane Head seeks to appeal the district court’s

order    denying   relief    on    her      28    U.S.C.A.      § 2255    (West     2006

& Supp. 2008) motion.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional     right.”         28    U.S.C.         § 2253(c)(2)     (2000).      A

prisoner      satisfies     this        standard         by    demonstrating        that

reasonable      jurists   would      find        that    any   assessment      of    the

constitutional     claims    by    the    district        court   is     debatable    or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.              Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                             We have

independently reviewed the record and conclude that Head has not

made the requisite showing.             Accordingly, we deny a certificate

of appealability and dismiss the appeal.                       We also deny Head’s

motion   to    appoint    counsel.        We      dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                              DISMISSED



                                          2